
	

115 S1916 IS: Automatic Gunfire Prevention Act
U.S. Senate
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1916
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2017
			Mrs. Feinstein (for herself, Mr. Van Hollen, Mrs. Gillibrand, Ms. Klobuchar, Mr. Markey, Mr. Murphy, Mr. Blumenthal, Mr. Durbin, Mr. Casey, Mr. Reed, Ms. Hassan, Mr. Merkley, Mr. Carper, Mr. Cardin, Mr. Coons, Mr. Franken, Mr. Booker, Ms. Harris, Mr. Whitehouse, Ms. Hirono, Mr. Sanders, Mr. Leahy, Ms. Warren, Mr. Schumer, Ms. Cantwell, Mrs. McCaskill, Mr. Nelson, Mrs. Murray, Mr. Udall, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the possession or transfer of certain firearm accessories, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Automatic Gunfire Prevention Act.
 2.Prohibition on possession of certain firearm accessoriesChapter 44 of title 18, United States Code, is amended— (1)in section 922, by inserting after subsection (u) the following:
				
 (v)(1)Except as provided in paragraph (2), on and after the date that is 180 days after the date of enactment of this subsection, it shall be unlawful for any person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a trigger crank, a bump-fire device, or any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.
 (2)This subsection does not apply with respect to the importation for, manufacture for, sale to, transfer to, or possession by or under the authority of, the United States or any department or agency thereof or a State, or a department, agency, or political subdivision thereof.; and
 (2)in section 924(a)(2), by striking , or (o) and inserting (o), or (v).  